(1990) (where no statute or court rule provides for appeal, no right to

                appeal exists). Therefore we
                           ORDER this appeal DISMISSED.




                                                                               J.
                                                 Douglas




                cc: Hon. Michael Villani, District Judge
                     Daniel Owens
                     Carl E. G. Arnold
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   2
  IW7A